Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Incorporation By Reference
This application incorporates by reference Application Nos. 62/779,689, 62/783,752, 62/796,830, 62/797,585, 62/810,015, 62/814,412, 62/817,120, 62/841,449, 16/426,050, 16/426,057, 16/426,060, 16/426,063, 16/426,066, 29/692,992, 29/692,993, 29/692,994, 29/692,996, 29/692,997, 16/598,282, 29/709, 918, 62/952,839, 62/956,882, 62/985,997, 16/829,346, 63/015,898, 63/022,757, 63/023,442, 29/735,178, and 63/031,615. All the material from Applications 62/779,689, 62/783,752, 62/796,830, 62/797,585, 62/810,015, 62/814,412, 62/817,120, 62/841,449, 16/426,050, 16/426,057, 16/426,060, 16/426,063, 16/426,066, 29/692,992, 29/692,993, 29/692,994, 29/692,996, 29/692,997, 16/598,282, 29/709, 918, 62/952,839, 62/956,882, 62/985,997, 16/829,346, 63/015,898, 63/022,757, 63/023,442, 29/735,178, and 63/031,615 that is essential to the claimed design is included in this application. Amendments of the claim may be based on the content of the incorporated material. However, with or without a specific amendment, it is understood that any material in Applications 62/779,689, 62/783,752, 62/796,830, 62/797,585, 62/810,015, 62/814,412, 62/817,120, 62/841,449, 16/426,050, 16/426,057, 16/426,060, 16/426,063, 16/426,066, 29/692,992, 29/692,993, 29/692,994, 29/692,996, 29/692,997, 16/598,282, 29/709, 918, 62/952,839, 62/956,882, 62/985,997, 16/829,346, 63/015,898, 63/022,757, 63/023,442, 29/735,178, and 63/031,615 that is not present in this application forms no part of the claimed design.
Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Objection to the Specification
The figure description for Figure 1 is objectionable because it does not accurately describe the design. Specifically, because there is only a single embodiment in the application, any reference to embodiments is unnecessary. Therefore, for accuracy, clarity and brevity, the figure description has been amended as follows (MPEP 1503.01(II)):
-- Fig. 1 is a perspective view of a carrier showing our new design. --
Conclusion
The claimed design is patentable over the references cited.	

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Teddy Falloway whose telephone number is (571)270-0207.  The Examiner can normally be reached Monday to Friday, 9:00 am - 3:00 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lilyana Bekic, can be reached at (571) 272-7425.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).

/W. A. Teddy Falloway/Primary Examiner, Art Unit 2921